DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 3, 2021 has been entered.
Claims 7 and 17 have been canceled. Claims 1-6 and 8-16 are pending, Claims 11, 13 and 16 have been withdrawn, Claims 1-6, 8-10, 12, 14, and 15 have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 11, the recitation of “the plurality of embryos from the sediment” is suggested to read “the plurality of dormant embryos from the sediment sample”.
Claim 3, line 8, the recitation of “deviations” is suggested to read “deviation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6, 8-10, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the recitation of “the sediment sample comprising pore water” (line 4) renders the claim indefinite because the instant specification defines “pore water” as “the water extracted and/or separated from a sediment sample” (p.3 line 22), it is unclear regarding a sediment sample comprises water that is extracted and/or separated from the sediment sample. In addition, the recitation of “based on the sediment sample” (line 5) renders the claim indefinite because the term “based on” does not adequately identify what may be included or excluded from the phrase, for instance, the sediment sample is a sediment sample comprises pore water, what is included or excluded from this sediment sample comprises pore water? Finally, the recitation of “based at least in part on an indication of a deviation from a normal lifecycle corresponding to the species, wherein …” (line 14-18) renders the claim indefinite because the term “based at least in part on” does not adequately identify what may be included or excluded from the phrase, for instance, how is “a deviation from a normal lifecycle corresponding to the species” defined, what kind deviation indicates the presence of a toxicant in a sediment sample?
Claim 4, line 1, recites the limitation “the sediment”. There is insufficient antecedent basis for this limitation in the claim. Applicant may amend the limitation to recite “the sediment sample”.
Claims 6 & 14, the recitations of “carried out multiple times over a determined period of time” and “carried out multiple times over a period of time” are indefinite as it is unclear what 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Journal of Environmental Sciences. 2007;19:733-737. Cited on IDS) in view of EPA (EPA. 2000;1-192.).
The instant claims recite a method for determining sediment toxicity caused by at least one of an indigenous and introduced toxicant in fresh water sediment, marine sediment or terrestrial soil samples, the method comprising: collecting a sediment sample, the sediment sample comprising pore water; selecting, based on the sediment sample, a plurality of dormant embryos of at least one species having a dormant life stage; mixing the plurality of dormant embryos with the sediment sample via an incubation container under conditions to induce or maintain dormancy; separating the plurality of embryos from the sediment thereby enabling an 
Jiang teaches a method for investigating the potential effects of heavy metals (toxicant) on hatching success of copepod resting eggs (a plurality of dormant embryos of at least one species) in the sediment (p.734 col left – para 1), comprising performing sediment toxicity tests for Cu, Cd, and Pb individually, each test is composed of three treatments plus a control, each treatment and control has five replicates (the method is carried out multiple times), the treatments and the control are kept at 10ºC, resting eggs (selected plurality of dormant embryos) hatch synchronously if they are chilled and then warmed (under conditions to induce or maintain dormancy), hatching success of resting eggs is investigated at three time points over a month period, i.e., 3, 10, and 30 d after treatment (determining a presence of a toxicant in the sediment sample) (p.734 col left – para 3). Sediment sub-samples of equivalent size are obtained (collected sediment sample) by filling a dish, the contents of sediment are washed through mesh gauzes, eggs remained on the mesh gauze (separating the plurality of embryos from the sediment thereby enabling an evaluation of emergence, hatching, development, and morality, prior to evaluating the deviation from a normal lifecycle) is incubated in beakers filled with sea water filtered through a mesh gauze to allow viable eggs to hatch, the contents of beakers are observed every two days, each copepod nauplii recovered from the supernatant is individually transported to a beaker (p.734 col left – para 4). Mortality due to heavy metals is calculated (p.734 col right – para 2), the number of nauplii significantly declined with the copper concentration at each time 

Jiang does not teach the method wherein the sediment sample comprises pore water (claim 1).
However, Jiang does teach the method comprising performing sediment toxicity tests comprises a sediment sample. EPA teaches methods for measuring the toxicity and bioaccumulation of sediment-associated contaminants with freshwater invertebrates (Title, p.51 col left – para 2), wherein pore water is used for conducting a sediment toxicity test (p.30 col left – para 1), pore water, defined as the water occupying the spaces between sediment or soil particles, is often isolated to provide either a matrix for toxicity testing or to provide an indication of the concentration or partitioning of contaminants within the sediment matrix (p.32 col left – para 5), in any toxicity or bioaccumulation test, summary statistics should be provided for each treatment (e.g., pore-water concentration, sediment) (p.97 col left – para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate pore water in a sediment toxicity test, since Jiang discloses sediment toxicity tests comprise a sediment sample, and EPA discloses sediment toxicity tests comprise a sediment sample and pore water, wherein pore water provides either a matrix for toxicity testing or provides an indication of the concentration or partitioning 

Jiang does not teach the method wherein the at least one species is an Artemia species (claim 9).
However, Jiang does teach the method wherein biocide SeaKleen is toxic to resting eggs of Artemia sp., the sensitivity of zooplankton (such as Artemia) resting egg to toxicity may make it a useful tool for future ecotoxicological studies (p.736 col right – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Artemia sp. in a sediment toxicity test, since Jiang discloses biocides is toxic to zooplankton resting egg such as Artemia sp., and the sensitivity of zooplankton resting egg to toxicity may make it a useful tool for future ecotoxicological studies. Therefore, incorporating Artemia sp. resting eggs, zooplankton resting eggs, in a sediment toxicity test may help with future ecotoxicological studies. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Artemia sp. in a sediment toxicity test with a reasonable expectation of success.

Response to Arguments
Applicant argues that Jiang fails to describe, teach, or suggest each and every feature of amended claim 1 and as such claim 1 is novel and non-obvious over the reference. However, 

Conclusion
No claims are allowed. Claim 3 is free of prior art, Claims 4-5, 10, 12, and 14-15 are dependent from Claim 3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651